Detailed Action
Summary
1. This office action is in response to the amendment filed on May 23, 2021. 
2. Applicant has canceled claims 2-3.
3. Applicant has amended claims 1 and 15. Claims1 and 15 are amended herein to incorporate the allowable subject matter of claim 3 and intervening claim 2.
4. Claims 1 and 4-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the bi-metallic strip comprises a first metal comprising a first coefficient of thermal expansion and a second metal comprising a second coefficient of thermal expansion, wherein the first coefficient of thermal expansion is different from the second coefficient of thermal expansion; and wherein the first metal comprises a winding, wherein the winding is removed before the FET is thermally tied to the bi-metallic strip."
 In re to claim 15, claim 15 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the elongated metal strip is formed of a first metal having a first coefficient of thermal expansion and the metal winding is formed of a second metal having a second coefficient of thermal expansion, wherein the first coefficient of thermal expansion is different from the second coefficient of thermal expansion; and wherein the metal winding is removed before the FET is thermally tied to the bi-metallic strip.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 4-14, claims 4-14 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839